Order staying sale under the judgment herein and referring to an official referee disputed questions of fact with respect to the amount due from defendant Sarah Gewertz to plaintiff reversed upon the law, with ten doUars costs and disbursements, motion denied and stay and reference vacated, with ten dollars costs, unless, within five days from service of a copy of the order herein, said defendant pay plaintiff $450 and that within such time she furnish an undertaking, with corporate surety, in the sum of $900 to insure the payment of such sum as may be found due from her to plaintiff under the disputed items, including the item of counsel fee. In the event of compliance with these conditions, the order is affirmed, without costs. The court lacked *712authority to stay the sale without security. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.